Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Remark
The amendment filed on December 21, 2021 has been considered and entered.  In this application claims 1, 3-8, 10-15, 17-20 filed December 21, 2021 are pending in which claims 2, 9, and 16 are cancelled and 1, 8, and 15 are in independent forms.


ALLOWANCE
	Claims 1, 3-8, 10-15, and 17-20 are allowed over the prior art of record.

REASON FOR ALLOWANCE
After consideration of applicant’s amendment with amending claim 1, 9, and 16 to recite the limitation of allowable subject matter of claim 2 into claim 1, recite the limitation of allowable subject matter claim 9 into claim 8, and recite the limitation of allowable subject matter claim 16 into claim 15 and made the claims 1, 8, and 15 allowable over prior art of record.  The prior arts of record fail to anticipate or render obvious the recited feature “…; identifying a plurality of metadata, wherein each metadata of the plurality of metadata is associated with a data set of the plurality of data sets; performing a metadata analysis on the plurality of metadata; making a determination, based on the metadata analysis, that derived data may be generated; performing a derived metadata operation on the plurality of metadata to obtain derived metadata; performing a derived data operation on the data sets to obtain derived data; associating the derived metadata with the derived data; providing the derived metadata and the derived data to the client, obtaining, by the data management system, a second derived data request from a client; in response to the second derived data request: obtaining a second plurality of data sets; identifying a second plurality of metadata, wherein each metadata of the second plurality of metadata is associated with a data set of the second plurality of data sets; performing a second metadata analysis on the second plurality of metadata; 2Application No.: 16/523,683Docket No.: 170360-038100US making a second determination, based on the second metadata analysis, that derived data may not be generated; and sending, based on the second determination, a notification to the client based on the second determination” as recited in claims 1, 8, and 15. The prior art of record, do not disclose, teach, or suggest (in combination with all other features in the claim), the claimed limitations of claims 1, 8, and 15 as a whole.   Consequently, claims 1, 8, and 15 are allowable over prior art of record. The dependent claims 3-7, 10-14, and 17-20 being definite, further limiting, and fully enabled by the specification is also allowed.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee United States Patent Publication No. 2010/0115346,
Massand United States Patent Publication No. 2017/0078234,
Ma et al. United States Patent Publication No. 2019/0095817,
Kamaniet al. United States Patent No. 7,725,454,
Braginsky et al. United States Patent No. 7,529,780.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid proceeding delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of reasons for Allowance”.

CONCLUSION
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fariborz Khoshnoodi whose telephone number is 571-270-1005.  The examiner can normally be reached on M-TH every other F 8:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, James Trujillo can be reached on 571-272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/F.K/Examiner, Art Unit 2157                                                                                                                                                                                                        

/James Trujillo/Supervisory Patent Examiner, Art Unit 2157